Name: 2001/935/EC: Council Decision of 17 December 2001 on the signing, on behalf of the Community, and provisional application of an Agreement in the form of a Memorandum of Understanding between the European Community and the Islamic Republic of Pakistan on transitional arrangements in the field of market access for textile and clothing products
 Type: Decision
 Subject Matter: European construction;  international affairs;  leather and textile industries;  Asia and Oceania
 Date Published: 2001-12-29

 Avis juridique important|32001D09352001/935/EC: Council Decision of 17 December 2001 on the signing, on behalf of the Community, and provisional application of an Agreement in the form of a Memorandum of Understanding between the European Community and the Islamic Republic of Pakistan on transitional arrangements in the field of market access for textile and clothing products Official Journal L 345 , 29/12/2001 P. 0080 - 0080Council Decisionof 17 December 2001on the signing, on behalf of the Community, and provisional application of an Agreement in the form of a Memorandum of Understanding between the European Community and the Islamic Republic of Pakistan on transitional arrangements in the field of market access for textile and clothing products(2001/935/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, in conjunction with the first and second subparagraph of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) The Commission has negotiated on behalf of the Community a bilateral Agreement in the form of a Memorandum of Understanding on trade in textile products with Pakistan.(2) The Agreement in the form of a Memorandum of Understanding was initialled on 15 October 2001.(3) The Agreement in the form of a Memorandum of Understanding should be signed on behalf of the Community.(4) In order to allow its benefits to accrue to both Parties immediately following the relevant notifications to the World Trade Organisation, it is appropriate to apply this Agreement on a provisional basis as from 1 December 2001 pending completion of the relevant procedures for its formal conclusion, subject to reciprocity,HAS DECIDED AS FOLLOWS:Article 1The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in the form of a Memorandum of Understanding between the European Community and the Islamic Republic of Pakistan on transitional arrangements in the field of market access for textile and clothing products on behalf of the Community subject to its conclusion.The text of the Agreement is attached to this Decision.Article 2Subject to reciprocity, the Agreement in the form of a Memorandum of Understanding shall be applied on a provisional basis as from 1 December 2001 pending the completion of the procedures for its formal conclusion.Article 3The Commission shall reapply the quota levels at those formerly applicable in the event of the failure on the part of Pakistan to fulfil the obligations covered by points 2 and 4 of the Memorandum of Understanding in accordance with the procedure referred to in Article 17 of Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1).Done at Brussels, 17 December 2001.For the CouncilThe PresidentA. Neyts-Uyttebroeck(1) OJ L 275, 8.11.1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 1809/2001 (OJ L 252, 20.9.2001, p. 1).